t c summary opinion united_states tax_court fred p and patricia m brandkamp petitioners v commissioner of internal revenue respondent docket no 4152-00s filed date fred p brandkamp pro_se david delduco for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered in this case is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure after concessions by the parties the sole issue for decision is whether petitioners are entitled to a deduction in the amount of dollar_figure for a contribution to petitioner fred p brandkamp’s individual_retirement_account ira we hold that petitioners are not entitled to such deduction background some of the facts have been stipulated and they are so found petitioners resided in duluth georgia at the time that their petition was filed with the court petitioner fred p brandkamp mr brandkamp was employed in the taxable_year in issue by winter wyman contract services inc and data tabulating service inc during that year mr brandkamp was not covered by any qualified_pension plan or retirement program that may have been sponsored by either of his employers respondent concedes the dollar_figure adjustment in the notice_of_deficiency for dependent care benefits petitioners concede the collection-related matter raised in the petition at trial we deferred ruling on certain relevancy objections made by mr brandkamp to portions of various exhibits we now overrule those objections and our findings reflect that ruling petitioner patricia m brandkamp mrs brandkamp was employed throughout by metlife insurance co metlife mrs brandkamp was hired by metlife in date and remained in its employ through date at all relevant times metlife maintained a defined benefit pension_plan the metlife plan that was qualified within the meaning of sec_401 an individual is eligible to participate in the metlife plan if the individual is at least years old is an active u s salaried or commissioned employee and has completed year of continuous or credited service once an employee is eligible to participate in the metlife plan the employee is automatically enrolled in the plan at no cost to the employee however the employee does not have any vested right to a pension benefit until the employee has completed years of continuous or credited service mrs brandkamp became enrolled in the metlife plan upon completion of year_of_service with metlife in date however because mrs brandkamp left the employ of metlife before completing years of continuous or credited service with metlife her right to a pension benefit never vested on date mr brandkamp contributed dollar_figure to an tra that he maintained in his name with southtrust bank in atlanta georgia the contribution was made in respect of the taxable_year petitioners timely filed a joint federal_income_tax return form_1040 for on their return petitioners reported total income of dollar_figure consisting of wages of dollar_figure and taxable interest of dollar_figure petitioners deducted from total income the dollar_figure amount that had been contributed to mr brandkamp’s ira and therefore reported adjusted_gross_income of dollar_figure petitioners attached to their income_tax return copies of wage and tax statements forms w-2 that had been sent to them by their employers the wage and tax statement from metlife indicated that mrs brandkamp was covered by a qualified_pension plan in by notice dated date respondent determined a deficiency in petitioners’ income_tax for respondent’s determination reflects the disallowance of the dollar_figure ira deduction claimed by petitioners for that year in this regard respondent determined that petitioners were not entitled to any tra deduction because mrs brandkamp was covered by a qualified_pension plan and petitioners’ modified agi exceeded dollar_figure ’ in the notice_of_deficiency respondent advised petitioners as follows so your future nontaxable ira_distributions will be correct complete form_8606 nondeductible iras contributions distributions and basis to keep for your records emphasis added at trial counsel for respondent continued discussion in general a taxpayer is entitled to deduct the amount contributed to an ira see sec_219 sec_1_219-1 income_tax regs the deduction for any taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income for such year see sec_219 however if for any part of a taxable_year a taxpayer or the taxpayer’s spouse is an active_participant in a qualified_plan under sec_401 the amount of the deduction under sec_219 for that year may be further limited sec_219 a thus in the case of married taxpayers who file a joint_return the dollar_figure limitation of sec_219 b is reduced using a ratio determined by dividing the excess of the taxpayer's modified agi over dollar_figure by dollar_figure see sec_219 a b this provision results in a total disallowance of the ira deduction for married taxpayers where modified agi exceeds dollar_figure see felber v commissioner t c continued conceded that mr brandkamp was entitled to make a nondeductible_contribution to his ira as relevant herein modified agi means adjusted_gross_income computed without regard to any deduction for an ira see sec_219 a in petitioners’ case modified agi for the year in issue is dollar_figure memo affd without published opinion 998_f2d_1018 8th cir because petitioners reported modified agi in the amount of dollar_figure on their income_tax return they are not entitled to any ira deduction if mrs brandkamp was an active_participant in the metlife plan at any time during petitioners contend that because mrs brandkamp’s interest in the metlife plan was forfeitable mrs brandkamp was not an active_participant in the plan however sec_219 which defines the term active_participant clearly states that the determination of whether an individual is an active_participant shall be made without regard to whether or not such individual’s rights under a plan are nonfortfeitable see also 85_tc_168 citing 683_f2d_57 3d cir affg t c memo wartes v commissioner tcmemo_1993_ eanes involves a taxpayer who forfeited all rights under an employer’s retirement_plan when he left after only months despite the short time the taxpayer worked we held that he was an active_participant in his employer’s plan and was not entitled to a deduction under sec_219 although eanes involved an earlier version of sec_219 we apply its reasoning to the facts of the present case petitioners also contend that the record does not demonstrate that metlife made any contribution to the metlife plan on behalf of mrs brandkamp thereby implying that such a failure would be antithetical to the conclusion that mrs brandkamp was an active_participant in the plan however the record demonstrates that the metlife plan is a qualified_plan a fact that supports our conclusion that a contribution was made and thereby negates the basis for petitioners’ contention see sec_401 ’ sec_219 as applicable to the taxable_year in issue in hanes v commissioner 85_tc_168 did not include a definition of active_participant the flush language currently contained in sec_219 referring to whether the individual’s rights under the plan are forfeitable was then found only in the legislative_history to the extent that petitioners may suggest that the contribution made by metlife on behalf of mrs brandkamp was modest in amount thereby implying that the magnitude of an employer’s contribution should be determinative of whether an employee is an active_participant the law is clearly to the contrary see sec_1_219-2 income_tax regs providing that an individual is an active_participant ina taxable_year in a profit-sharing_plan if an employer_contribution is added to the participant’s account in such taxable_year see also sec_1_219-2 income_tax regs providing that an individual is an active_participant if for any portion of the plan_year she is not excluded under the eligibility provisions of the plan in short there is no provision for de_minimis participation see also 72_tc_768 the statutory provision which operates to disallow a deduction for a contribution to an ira by an active_participant continued petitioners also contend that even if mrs brandkamp were an active_participant in the metlife plan current sec_219 serves to immunize mr brandkamp from disallowance of the deduction claimed for the contribution to his ira we disagree current sec_219 provides a special rule for a spouse who is not an active_participant in a qualified_pension plan under this special rule the deduction for such spouse’s ira contribution is reduced only when the spouses’ modified agi exceeds dollar_figure although petitioners’ modified agi was only half that amount sec_219 does not serve to allow the deduction in issue because this section is only applicable to tax years beginning after date see internal_revenue_service restructuring and reform act of rra publaw_105_206 secs a 112_stat_685 amending sec_301 and c taxpayer_relief_act_of_1997 tra ‘97 publaw_105_34 111_stat_788 finally petitioners appear to argue that the foregoing amendment was merely declaratory of existing law however any such contention is clearly belied by the effective date provisions of tra ‘97 sec_301 111_stat_825 and the rra sec 112_stat_826 in addition the legislative continued in a qualified_retirement_plan does not violate the due process clause of the fifth_amendment to the constitution history of sec_219 makes clear that congress knew that it was changing and intended to change the operative law b g h conf rept pincite 1997_4_cb_1471 the following passage by the staff of the joint comm on taxation from the general explanation of tax legislation enacted in pincite j comm print also demonstrates this fact present and prior_law under present and prior_law an individual may make deductible contributions to an individual_retirement_arrangement ira up to the lesser_of dollar_figure or the individual’s compensation if the individual is not an active_participant in an employer- sponsored retirement_plan under present and prior_law in the case of a married couple deductible_ira contributions of up to dollar_figure can be made for each spouse if the combined compensation of both spouses is at least equal to the contributed amount under present and prior_law if the individual or the individual’s spouse is an active_participant in an employer-sponsored retirement_plan the dollar_figure deduction limit is phased out over certain adjusted_gross_income agi levels under prior_law the limit was phased out between dollar_figure and dollar_figure of agi for married taxpayers filing joint returns reasons for change the congress believed it was appropriate to encourage individual saving and that deductible iras should be available to more individuals explanation of provision in general the act modifies the agi phase-out limits for an individual who is not an active_participant in an employer-sponsored retirement_plan but whose spouse is modification to active_participant rule and increase income phase-out ranges for deductible iras the following examples illustrate the income phase-out rules example --w is an active_participant in an employer-sponsored retirement_plan and w’s husband h is not further assume that the combined agi of h and w for the year is dollar_figure neither w nor h is entitled to make deductible contributions to an ira for the year example --same as example except that the combined agi of w and h is dollar_figure h can make deductible contributions to an ira however a deductible contribution could not be made for w effective date the provisions are effective for taxable years beginning after date although the result that we reach in this case may seem harsh to petitioners we cannot ignore the plain language of the statute and in effect rewrite the statute to achieve what may seem to petitioners to be a more equitable result see 683_f2d_57 3d cir affg tcmemo_1980_532 661_f2d_53 cir affg t cc the statute is unambiguous on this point mrs brandkamp was an active_participant in the metlife plan and petitioners’ modified agi exceeded dollar_figure thus petitioners are not entitled to any deduction for mr brandkamp’s contribution to his ira for that year respondent’s determination on this matter is therefore sustained we have carefully considered remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above we consider those arguments to be without merit reviewed and adopted as the report of the small_tax_case division in order to give effect to our disposition of the disputed issue as well as the parties’ concessions decision will be entered under rule
